Exhibit 10.1
Zovio Inc
1811 East Northrop Boulevard
Chandler, Arizona 85286


February 4, 2020
SevenSaoi Capital, LLC
1165 North Clark Street, 4th Floor
Chicago, IL 60610
Attn: Michael P. Cole


Ladies and Gentlemen:
This letter (this “Agreement”) constitutes the agreement between (a) Zovio Inc
(“Company”) and (b) SevenSaoi Capital, LLC (“SevenSaoi”) and each of the other
related Persons (as defined below) set forth on the signature pages to this
Agreement (collectively with SevenSaoi, the “SevenSaoi Group”). The SevenSaoi
Group and each of its Affiliates (as defined below) and Associates (as defined
below) are collectively referred to as the “Investors.” Company and the
SevenSaoi Group are collectively referred to as the “Parties.”
1.Appointment of New Director. Contingent upon and immediately following the
execution of this Agreement, Company’s Board of Directors (the “Board”) will
take all action necessary to increase the size of the Board by one, and Michael
P. Cole (the “Designee”) will be appointed to the Board as a Class II director
with a term expiring at Company’s 2020 Annual Meeting of Stockholders (the “2020
Annual Meeting”) to fill the resulting vacancy.
2.Committee Assignments. Concurrent with his appointment to the Board, the Board
will appoint the Designee as a member of the Board’s Compensation Committee and
M&A Oversight Committee. For the avoidance of doubt, the M&A Oversight Committee
will have the responsibilities set forth in its charter (as amended and restated
May 29, 2019) with respect to the Conversion Transaction (as defined in the
Current Report on Form 8-K filed by Company with the Securities and Exchange
Commission (the “SEC”) on January 7, 2020), any agreements with respect thereto
and any financing related thereto.
3.Nomination of the Designee at the 2020 Annual Meeting. Unless the Designee
becomes obligated to offer his resignation in the circumstances described in
paragraph 5 and such resignation has been accepted by the Board, Company will
(a) take all action necessary to include the Designee as a Class II director on
the Board’s slate of director nominees standing for election at the 2020 Annual
Meeting; and (b) recommend that Company’s stockholders vote, and will solicit
proxies, in favor of the election of the Designee at the 2020 Annual Meeting and
otherwise support the Designee for election in a manner no less rigorous and
favorable than the manner in which Company supports its other director nominees
at the 2020 Annual Meeting.
4.Replacement Director. During the Restricted Period (as defined below), if (a)
the Designee ceases to be a member of the Board for any reason and (b) at such
time the Investors have not disposed of shares such that the Investors no longer
beneficially own



--------------------------------------------------------------------------------

Exhibit 10.1
shares (which shares are determined to be Net Long Shares (as defined below))
representing in the aggregate at least 4.5 percent of Company’s then-outstanding
common stock, then SevenSaoi will have the right to identify (and the Board will
take all action necessary to promptly appoint) another person reasonably
acceptable to the Board (a “Successor Director”) to serve as a director in place
of the Designee. Any Successor Director must (i) be qualified to serve as a
member of the Board under all applicable corporate governance policies or
guidelines of Company and the Board and applicable legal, regulatory and stock
market requirements; and (ii) meet the independence requirements with respect to
Company of the listing rules of The Nasdaq Stock Market. Upon becoming a member
of the Board, the Successor Director will succeed to all of the rights and
privileges (including under paragraph 2 and paragraph 3), and will be bound by
the terms and conditions, of the Designee under this Agreement. Notwithstanding
the foregoing, this paragraph 4 will not be applicable, and Company will have no
obligation to appoint a Successor Director, if the circumstances described in
paragraph 5(a) or paragraph 5(c) have occurred.
5.Resignation of the Designee. The Designee will immediately offer to resign as
a director if (a) at any time the Investors do not, as a result of dispositions
by them, beneficially own shares (which shares are determined to be Net Long
Shares (as defined below)) representing in the aggregate at least 4.5 percent of
Company’s then-outstanding common stock; (b) the Designee is no longer able to
serve as a director due to regulatory requirements applicable to Company; or (c)
any Investor is finally judicially determined to have breached this Agreement.
6.Additional New Director. Company and SevenSaoi acknowledge that they will
cooperate to identify and mutually agree upon an additional person to join the
Board as a director (the “Agreed Director”) by a date intended to be no later
than Company’s 2021 Annual Meeting of Stockholders (the “2021 Annual Meeting”).
The Agreed Director must (a) be qualified to serve as a member of the Board
under all applicable corporate governance policies or guidelines of Company and
the Board and applicable legal, regulatory and stock market requirements; and
(b) meet the independence requirements with respect to Company of the listing
rules of The Nasdaq Stock Market.
7.Compliance with Laws and Company Policies; Confidentiality. The Investors
acknowledge that Company may request the Designee to agree in writing, during
the term of service as a director of Company, to comply with all laws, policies,
procedures, processes, codes, rules, standards and guidelines applicable to
members of the Board, including Company’s code of conduct, insider trading
policy, Regulation FD policy, related party transactions policy and corporate
governance guidelines, in each case as amended from time to time. During the
Designee’s term of service as a director, the Designee will keep confidential
all confidential information of Company, in accordance with Company’s policies,
procedures, processes, codes, standards and guidelines applicable to members of
the Board from time to time, and not disclose to any third party (including the
other Investors) any discussions or matters considered in meetings of the Board
and its committees (unless such discussion or matters have been previously
disclosed publicly by Company), it being understood that the foregoing will not
prohibit



--------------------------------------------------------------------------------

Exhibit 10.1
or restrict the Designee from making disclosures to the extent permitted under
the confidentiality letter agreement, dated December 11, 2019, between Company
and SevenSaoi (the “NDA”).
8.No Fiduciary Restriction. Notwithstanding anything to the contrary in this
Agreement, the Investors acknowledge that the Designee, during the Designee’s
service as a director of Company, will not be prohibited from acting in the
Designee’s capacity as a director or from complying with the Designee’s
fiduciary duties as a director of Company (including voting on any matter
submitted for consideration by the Board, participating in deliberations or
discussions of the Board, and making suggestions or raising any issues or
recommendations to the Board).
9.Director Benefits. The Designee will be entitled to the same director benefits
as other members of the Board, including (a) compensation for such director’s
service as a director and reimbursement for such director’s expenses on the same
basis as all other non-employee directors of Company; (b) equity-based
compensation grants and other benefits, if any, on the same basis as all other
non-employee directors of Company; and (c) the same rights of indemnification
and directors’ and officers’ liability insurance coverage as the other
non-employee directors of Company as such rights may exist from time to time.
10.Review of Classified Board Structure. Following the appointment of the
Designee, the Board will undertake a review of Company’s classified Board
structure to determine whether it continues to be in the best interests of
Company and its stockholders.
11.Cooperation. From time to time, the Investors will reasonably cooperate with
Company in conveying to, and discussing with, Company’s stockholders the support
of the Investors for the Board at the 2020 Annual Meeting. Prior to the 2020
Annual Meeting, the Investors will reasonably coordinate with Company in
connection with any meetings or conference calls with Company’s stockholders (in
their capacities as such) relating to the Board or the 2020 Annual Meeting. As
reasonably requested by the Board, the Investors will publicly disclose their
support for the election of the Board’s slate of director nominees at the 2020
Annual Meeting.
12.Ownership Commitment. The Investors will not pledge, sell, hypothecate,
transfer or otherwise dispose of any Voting Securities (as defined below) prior
to the earlier of (a) the closing of the polls at the 2020 Annual Meeting and
(b) May 31, 2020.
13.Voting Commitment. During the Restricted Period, at each annual or special
meeting of Company’s stockholders or action by written consent, the Investors
will (a) cause all Voting Securities that are beneficially owned by them to be
present for quorum purposes, if applicable; and (b) on all matters that would
not require Company to file a preliminary proxy statement, vote, or cause to be
voted, all Voting Securities beneficially owned by them in a manner consistent
with the recommendation of the Board.
14.Standstill. During the Restricted Period, none of the Investors will, and
SevenSaoi will not authorize or direct the principals, directors, general
partners, officers, employees,



--------------------------------------------------------------------------------

Exhibit 10.1
agents and representatives of each Investor to, in any way, directly or
indirectly (in each case, except as expressly permitted by this Agreement):
a.with respect to Company or the Voting Securities, (i) make, participate in or
encourage any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the election or removal of directors
or any other matter or proposal; (ii) become a “participant” (as such term is
used in the proxy rules of the SEC) in any such solicitation of proxies or
consents; (iii) seek to advise, encourage or influence any Person with respect
to the voting or disposition of any Voting Securities; or (iv) initiate,
encourage or participate, directly or indirectly, in any “vote no,” “withhold”
or similar campaign;
b.initiate, propose or otherwise “solicit” (as such term is used in the proxy
rules of the SEC) Company’s stockholders for the approval of any shareholder
proposal, whether made pursuant to Rule 14a-4 or Rule 14a-8 promulgated under
the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise, or cause
or encourage any Person to initiate or submit any such shareholder proposal;
c.with respect to Company or the Voting Securities, (i) communicate with
Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) promulgated
under the Exchange Act; (ii) participate in, or take any action pursuant to, or
encourage any Person to take any action pursuant to, any type of “proxy access”;
or (iii) conduct any nonbinding referendum or hold a “stockholder forum”;
d.(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board; (ii) nominate or propose the nomination of, or
recommend the nomination of, or encourage any Person to nominate or propose the
nomination of or recommend the nomination of, any candidate to the Board; or
(iii) seek, alone or in concert with others, or encourage any Person to seek,
the removal of any member of the Board;
e.(i) call or seek to call a special meeting of stockholders, or encourage any
Person to call a special meeting of stockholders; (ii) act or seek to act by
written consent of stockholders; or (iii) make a request for any stockholder
list or other similar records of Company;
f.other than solely with other Investors with respect to Voting Securities now
or subsequently owned by them, (i) form, join (whether or not in writing),
encourage, influence, advise or participate in a partnership, limited
partnership, syndicate or other group, including a “group” as defined pursuant
to Section 13(d) of the Exchange Act, with respect to any Voting Securities
(other than any group comprised solely of Investors); (ii) deposit any Voting
Securities into a voting trust, arrangement or agreement; or (iii) subject any
Voting Securities to any voting trust, arrangement or agreement;
g.(i) make any offer or proposal (with or without conditions) with respect to
any merger, acquisition, recapitalization, restructuring, disposition or other
business



--------------------------------------------------------------------------------

Exhibit 10.1
combination involving any Investor and Company; (ii) solicit a third party to,
on an unsolicited basis, make an offer or proposal (with or without conditions)
with respect to any merger, acquisition, recapitalization, restructuring,
disposition or other business combination involving Company, or publicly
encourage, initiate or support any third party in making such an offer or
proposal; or (iii) prior to such proposal becoming public, publicly comment on
any proposal regarding any merger, acquisition, recapitalization, restructuring,
disposition or other business combination with respect to Company by a third
party;
h.other than through non-public communications with Company that would not
reasonably be expected to trigger public disclosure obligations for any Party,
make or disclose any statement regarding any intent, purpose, plan or proposal
with respect to the Board, Company or its management, policies, affairs or
assets, or the Voting Securities or this Agreement, that would reasonably be
expected to contravene the provisions of this Agreement, including any intent,
purpose, plan or proposal that is conditioned on, or would require, the waiver,
amendment, nullification or invalidation of any provision of this Agreement, or
take any action that could reasonably be expected to require Company to make any
public disclosure relating to any such intent, purpose, plan, proposal or
condition;
i.institute, solicit, assist or join, as a party, any litigation, arbitration or
other proceedings against or involving Company or any of its current or former
directors or officers (including derivative actions), other than an action to
enforce the provisions of this Agreement instituted in accordance with this
Agreement;
j.other than through non-public communications with Company and the Board, take
any action in support of, or make any proposal or request that constitutes: (i)
controlling, changing or influencing the Board or management of Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board; (ii) controlling, changing or influencing
Company’s management, business or corporate structure; (iii) seeking to have
Company waive or make amendments or modifications to its certificate of
incorporation or bylaws; (iv) causing a class of securities of Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange; or (v) causing a class of securities of Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;
k.sell, offer or agree to sell to any third party, through swap or hedging
transactions, derivative agreements or otherwise, any voting rights decoupled
from the underlying Voting Securities held by the Investors;
l.engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including any put or call option or swap transaction with respect to any
security (other than a broad-based market basket or index)) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of Company;



--------------------------------------------------------------------------------

Exhibit 10.1
m.acquire, offer, agree or propose to acquire, whether by purchase, tender or
exchange offer, through the acquisition of control of another Person, by joining
a partnership, limited partnership, syndicate or other group, including a
“group” as defined pursuant to Section 13(d) of the Exchange Act, through swap
or hedging transactions, or otherwise, any securities of Company or any rights
decoupled from the underlying securities of Company that would result in the
Investors in the aggregate owning, controlling or otherwise having any
beneficial or other ownership interest (including, for purpose of this
calculation, all Voting Securities that such Person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional and including economic ownership pursuant to a cash settled call
option or other derivative security, contract or instrument primarily related to
the price of Voting Securities) of more than 14.9 percent of the
then-outstanding Voting Securities; or
n.other than through open market broker sale transactions where the identity of
the purchaser is not known and in underwritten widely dispersed public
offerings, sell, offer or agree to sell, through swap or hedging transactions or
otherwise, the securities of Company to any Person not a party to this Agreement
(a “Third Party”) that, to SevenSaoi’s knowledge (after due inquiry in
connection with a private, non-open market transaction, it being understood that
such knowledge will be deemed to exist with respect to any publicly available
information, including information in documents filed with the SEC), would
result in such Third Party, together with its Affiliates and Associates, owning,
controlling or otherwise having any beneficial or other ownership interest of
more than 4.9 percent of the then-outstanding Voting Securities or that would
increase the beneficial or other ownership interest of any Third Party who,
together with its Affiliates and Associates, has a beneficial or other ownership
interest of more than 4.9 percent of the then-outstanding Voting Securities.


15.Permitted Actions. Notwithstanding paragraph 14, nothing in this Agreement
will prohibit or restrict the Investors from: (a) communicating privately with
the Board or any officer or director of Company regarding any matter, so long as
such communications are not intended to, and would not reasonably be expected
to, require any public disclosure of such communications, subject in any case to
any confidentiality obligations to Company of any such director or officer; (b)
taking any action necessary to comply with any law, rule or regulation or any
action required by any governmental or regulatory authority or stock exchange
that has, or may have, jurisdiction over any of the Investors, but only if a
breach by the Investors of this Agreement is not the cause of the applicable
requirement; (c) privately communicating to any of their investors or potential
investors factual information regarding Company, but only if such communications
are subject to reasonable confidentiality obligations and are not otherwise
reasonably expected to be publicly disclosed; or (d) making disclosures to the
extent permitted under the NDA. For the avoidance of doubt, subject to
applicable law, the Investors will not be prohibited



--------------------------------------------------------------------------------

Exhibit 10.1
from communicating privately with stockholders of Company and others in a manner
that does not otherwise violate paragraph 14.
16.Non-Disparagement. Subject to applicable law, each of Company, on the one
hand, and the Investors, on the other hand, covenants and agrees that, during
the Restricted Period, it and its respective Affiliates, Associates,
subsidiaries, officers, key employees, general partners and directors will not
in any way publicly disparage, call into disrepute or otherwise defame or
slander the other or the other’s Affiliates, Associates, subsidiaries,
successors, assigns, officers (including any current or former officer of such
other Party or its subsidiaries), directors (including any current or former
director of such other Party or its subsidiaries), employees, stockholders,
agents, attorneys or representatives, or any of their respective businesses,
products or services, in any manner that would reasonably be expected to damage
the business or reputation of the other or its businesses, products or services,
subsidiaries, Affiliates, successors, assigns, officers (or former officers),
directors (or former directors), employees, stockholders, agents, attorneys or
representatives. This paragraph 16 will not apply to any statement made in
connection with any action to enforce this Agreement.
17.No Compensation Arrangements. The Investors will not, directly or indirectly,
compensate or agree to compensate the Designee for his service as a director of
Company with any cash, securities (including any rights or options convertible
into or exercisable for or exchangeable into securities or any profit-sharing
agreement or arrangement) or other form of compensation directly or indirectly
related to Company or its securities. For the avoidance of doubt, the foregoing
will not be deemed to prohibit the Designee’s receipt of any incentive
allocations pursuant to his role with SevenSaoi based on the performance of
Company’s securities.
18.Compliance with this Agreement. SevenSaoi will cause the other Investors to
comply with the terms of this Agreement and will be responsible for any breach
of the terms of this Agreement by any Investor, in each case even if such
Investor is not a party to this Agreement.
19.Expense Reimbursement. Within five Business Days of the receipt of
appropriate documentation, Company will reimburse the Investors for their
reasonable and documented out-of-pocket fees and expenses (including legal
expenses) (up to a maximum of $37,500) incurred by the Investors in connection
with the negotiation and execution of this Agreement and related matters.
20.Public Disclosure.
a.Press Release. No later than 2:30 p.m., Pacific time, on February 5, 2020,
Company will issue a press release in the form attached as Exhibit A (the “Press
Release”). Neither Company nor the Investors will make any public statements
with respect to the matters covered by this Agreement (including in the Schedule
13D or in any other filing with the SEC, any other regulatory or governmental
agency, any stock exchange or in any materials that would reasonably be expected



--------------------------------------------------------------------------------

Exhibit 10.1
to be filed with the SEC) that are inconsistent with, or otherwise contrary to,
the statements with respect to this Agreement in the Press Release.
b.Form 8-K. Company will promptly prepare and file (but not before the issuance
of the Press Release) with the SEC a Current Report on Form 8-K (the “Form 8-K”)
reporting the entry into this Agreement. All disclosure in the Form 8-K will be
consistent with this Agreement. Company will provide SevenSaoi and its counsel
with a reasonable opportunity to review and comment on the Form 8-K prior to
filing, and will consider in good faith any changes proposed by SevenSaoi or its
counsel. The Form 8-K will include this Agreement as an exhibit.
c.Amended Schedule 13D. The SevenSaoi Group will promptly prepare and file (but
not before the issuance of the Press Release) with the SEC an amendment to its
Schedule 13D (the “Amended Schedule 13D”) with respect to Company reporting the
entry into this Agreement. All disclosure in the Amended Schedule 13D will be
consistent with this Agreement. The SevenSaoi Group will provide Company and its
counsel with reasonable opportunity to review and comment on the Amended
Schedule 13D prior to filing, and will consider in good faith any changes
proposed by Company or its counsel. The Amended Schedule 13D will include this
Agreement as an exhibit.


21.Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Affiliates of any
Person after the date of this Agreement; (c) “Associate” has the meaning set
forth in Rule 12b-2 promulgated under the Exchange Act and will include Persons
who become Associates of any Person after the date of this Agreement, but will
exclude any Person not controlled by or under common control with the related
Person; (d) “beneficially own,” “beneficially owned” and “beneficial ownership”
has the meaning set forth in Rule 13d-3 promulgated under the Exchange Act; (e)
“Business Day” means any day other than a Saturday, Sunday or a day on which the
Federal Reserve Bank of San Francisco is closed; (f) “Net Long Shares” will be
limited to the number of shares of Company’s common stock that are beneficially
owned by any Person that constitute such Person’s net long position as defined
in Rule 14e-4 promulgated under the Exchange Act (except that for purposes of
such definition, the date that the tender offer is first announced will instead
be the date for determining or documenting such Person’s Net Long Shares and the
reference to the highest tender price will refer to the market price on such
date) and, to the extent not covered by such definition, reduced by any shares
as to which such Person does not have the right to vote or direct the vote as of
the date for determining or documenting or as to which such Person has entered
into a derivative or other agreement, arrangement or understanding that hedges
or transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership



--------------------------------------------------------------------------------

Exhibit 10.1
of such shares; (g) “Restricted Period” means the period from the date of this
Agreement until 11:59 p.m., Pacific time, on the day that is 15 Business Days
prior to the deadline for the submission of stockholder nominations of directors
for the 2021 Annual Meeting; and (h) “Voting Securities” means the shares of
Company’s common stock and any other securities of Company entitled to vote in
the election of directors, or securities convertible into, or exercisable or
exchangeable for, such shares or other securities, whether or not subject to the
passage of time or other contingencies.
22.Interpretations. The words “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation.” Unless the context
requires otherwise, “or” is not exclusive. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument, law, rule or statute defined or referred to in
this Agreement means, unless otherwise indicated, such agreement, instrument,
law, rule or statute as from time to time amended, modified or supplemented. The
measure of a period of one month or year for purposes of this Agreement will be
the day of the following month or year corresponding to the starting date. If no
corresponding date exists, then the end date of such period being measured will
be the next actual day of the following month or year (for example, one month
following February 18 is March 18 and one month following March 31 is May 1).
23.Representations of the SevenSaoi Group. Each member of the SevenSaoi Group,
severally and not jointly, represents that (a) its authorized signatory set
forth on the signature page to this Agreement has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind such member; (b) this Agreement
has been duly authorized, executed and delivered by it and is a valid and
binding obligation of such member, enforceable against it in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (c) this Agreement does not and will not violate any applicable law,
any order of any court or other agency of government, its organizational
documents or any provision of any agreement or other instrument to which such
member or any of its properties or assets is bound, or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any such agreement or other instrument, or result in the creation or
imposition of, or give rise to, any material lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever on such member or any of
its properties or assets; and (d) as of the date of this Agreement and except as
permitted by paragraph 17, it has not, directly or indirectly, compensated or
agreed to compensate the Designee for his service as a director of Company with
any cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement) or other form of compensation directly or indirectly related to
Company or its securities. The SevenSaoi Group represents and warrants that as
of the date of this Agreement, it is the beneficial owner of an aggregate of
2,069,761 shares of Company’s common stock.



--------------------------------------------------------------------------------

Exhibit 10.1
24.Representations of Company. Company represents that this Agreement (a) has
been duly authorized, executed and delivered by it and is a valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) does not require the approval of the stockholders of Company;
and (c) does not and will not violate any applicable law, any order of any court
or other agency of government, Company’s certificate of incorporation or bylaws,
each as amended from time to time, or any provision of any agreement or other
instrument to which Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever on
Company or any of its properties or assets.
25.Specific Performance. Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach of
this Agreement, (a) the Party seeking specific performance will be entitled to
seek injunctive and other equitable relief, without proof of actual damages; (b)
the Party against whom specific performance is sought will not plead in defense
that there would be an adequate remedy at law; and (c) the Party against whom
specific performance is sought agrees to waive any applicable right or
requirement that a bond be posted. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies available at law or in equity.
26.Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement
constitutes the only agreement between the Parties with respect to the subject
matter of this Agreement and it supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written. This Agreement binds, and
will inure to the benefit of, the Parties and their respective successors and
permitted assigns. No Party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations under this Agreement
without the prior written approval of the other Party. Any purported transfer
requiring consent without such consent is void. No amendment, modification,
supplement or waiver of any provision of this Agreement will be effective unless
it is in writing and signed by the affected Party, and then only in the specific
instance and for the specific purpose stated in such writing. Any waiver by any
Party of a breach of any provision of this Agreement will not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Agreement. The failure of a Party to insist upon
strict adherence to any term of this Agreement on one or more occasions will not
be considered a waiver or deprive that Party of the right to insist upon strict
adherence to that term or any other term of this Agreement in the future.
27.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain



--------------------------------------------------------------------------------

Exhibit 10.1
in full force and effect. Any provision of this Agreement that is held invalid
or unenforceable only in part or degree will remain in full force and effect to
the extent not held invalid or unenforceable, and this Agreement will otherwise
be construed so as to effectuate the original intention of the Parties reflected
in this Agreement. The Parties further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the purposes of such invalid or
unenforceable provision.
28.Governing Law; Forum. This Agreement is governed by and will be construed in
accordance with the laws of the State of Delaware. Each of the Parties (a)
irrevocably and unconditionally consents to the exclusive personal jurisdiction
and venue of the Court of Chancery of the State of Delaware and any appellate
court thereof (unless the federal courts have exclusive jurisdiction over the
matter, in which case the United States District Court for the District of
Delaware and any appellate court thereof will have exclusive personal
jurisdiction) in any action relating to this Agreement; (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court; (c) agrees that it will not bring any
action relating to this Agreement in any court other than the such courts; and
(d) waives any claim of improper venue or any claim that those courts are an
inconvenient forum. The Parties agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
paragraph 31 or in such other manner as may be permitted by applicable law, will
be valid and sufficient service thereof.
29.Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF
THEM. No Party will seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived.
30.Third Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.
31.Notices. All notices and other communications under this Agreement must be in
writing and will be deemed to have been duly delivered and received (a) four
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid; (b) one Business Day after being sent for next
Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service; (c) immediately upon delivery by hand or by fax; or (d) on the
date sent by email (except that notice given by email will not be effective
unless either (i) a duplicate copy of such email notice is promptly given by one
of the other methods described in this paragraph 31 or (ii) the receiving Party
delivers a written confirmation of receipt of such notice either by email or any
other method



--------------------------------------------------------------------------------

Exhibit 10.1
described in this paragraph 31 (excluding “out of office” or other automated
replies)). The addresses for such communications are as follows. At any time,
any Party may, by notice given to the other Parties in accordance with this
paragraph 31, provide updated information for notices pursuant to this
Agreement.


If to Company:
Zovio Inc
1811 East Northrop Boulevard
Chandler, AZ 85286
Attn: General Counsel
Email: diane.thompson@zovio.com


with a copy (which will not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
12235 El Camino Real
San Diego, CA 92130
Attn: Martin J. Waters
Douglas K. Schnell
Fax: (650) 493-6811
Email: mwaters@wsgr.com, dschnell@wsgr.com


If to the SevenSaoi Group:
SevenSaoi Capital, LLC
1165 North Clark Street, 4th Floor
Chicago, IL 60610825
Attn: Michael P. Cole
Email: michael@sevensaoi.com


with a copy (which will not constitute notice) to:
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attn: Michael Neidell
Fax: (212) 451-2222
Email: mneidell@olshanlaw.com


32.Representation by Counsel. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of



--------------------------------------------------------------------------------

Exhibit 10.1
this Agreement, and that it has executed this Agreement with the advice of such
counsel. Each Party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts of this Agreement
exchanged among the Parties will be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is expressly waived by each
of the Parties, and any controversy over interpretations of this Agreement will
be decided without regard to events of drafting or preparation.
33.Counterparts. This Agreement and any amendments to this Agreement may be
executed in one or more textually-identical counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original executed counterpart and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party may raise the use of an Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of an Electronic Delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent that such defense relates to lack of authenticity.
34.Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.
[Signature page follows.]







--------------------------------------------------------------------------------

Exhibit 10.1
Very truly yours,
ZOVIO INC
By:
Name:
Title:
ACCEPTED AND AGREED
as of the date written above:


SEVENSAOI CAPITAL, LLC
By:
Name:
Title:




SEVENSAOI CAPITAL PARTNERS II, LLC
By: SevenSaoi Capital, LLC, its managing member
By:
Name:
Title:




SEVENSAOI CAPITAL PARTNERS IIA, LLC
By: SevenSaoi Capital, LLC, its managing member
By:
Name:
Title:




MICHAEL P. COLE


